Citation Nr: 1410929	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active duty from January 1992 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at video conference hearing in August 2013 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that further development is needed prior to adjudicating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

At her August 2013 videoconference hearing, the Veteran testified that her PTSD symptoms had gotten worse since her last VA examination in April 2012.  The Veteran reported that she has had increased difficulty sleeping and her anxiety has increased in frequency and severity.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Board notes that the Veteran's most recent VA examination was in April 2012, approximately two years ago.  In light of the Veteran's testimony, the Board finds that there is evidence to suggest that the Veteran's condition has worsened since her last VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of her PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

2.  Thereafter, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


